Case: 15-50168   Document: 00514007108     Page: 1   Date Filed: 05/25/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                     Fifth Circuit

                                                                          FILED
                                                                        May 25, 2017
                                 No. 15-50168
                                                                       Lyle W. Cayce
                                                                            Clerk
LYNN ROWELL, doing business as Beaumont Greenery; MICAH P.
COOKSEY; MPC DATA AND COMMUNICATIONS, INCORPORATED;
MARK HARKEN; NXT PROPERTIES, INCORPORATED; PAULA COOK;
MONTGOMERY CHANDLER, INCORPORATED; SHONDA TOWNSLEY;
TOWNSLEY DESIGNS, L.L.C.,

             Plaintiffs - Appellants

v.

LESLIE L. PETTIJOHN, in her official capacity as Commissioner of the
Office of Consumer Credit Commissioner of the State of Texas,

             Defendant - Appellee



                Appeal from the United States District Court
                     for the Western District of Texas


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before DAVIS, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:
      In Rowell v. Pettijohn, 816 F.3d 73 (5th Cir. 2016), our court affirmed the
dismissal of appellants’ challenge to Texas’ Anti-Surcharge Law, which
prohibits merchants from imposing surcharges for credit-card purchases. We
held the law did not implicate the First Amendment’s free-speech protections
and was not unconstitutionally vague. Id. at 82, 84.
    Case: 15-50168    Document: 00514007108     Page: 2   Date Filed: 05/25/2017



                                 No. 15-50168
      On 29 March 2017, the Supreme Court, in a similar matter, Expressions
Hair Design v. Schneiderman, 137 S. Ct. 1144 (2017), held speech was
regulated and remanded to the second circuit. As a result, the Court remanded
this matter to our court “for further consideration in light of Expressions Hair
Design”. Rowell v. Pettijohn, No. 15-1455 (U.S. Apr. 3, 2017).
      Accordingly, this matter is REMANDED to district court for further
proceedings consistent with Expressions Hair Design.




                                       2